ADVISORY ACTION
Regarding Instantly Amended Claim 16, Applicant contends (see Remarks; pgs. 10-12 that prior art of record Li (see Fig. 4) does not teach the limitation “wherein a distance between the first reflection film and the semi-transmissive reflection film differs from a distance between the second reflection film and the semi-transmissive reflection film”.  Applicant’s arguments are not persuasive for the reasons detailed below:
The final Office action detailed that Li (see again Fig. 4) taught the limitation “wherein a distance between the first reflection film (102a) and the semi-transmissive reflection film (112a & 112b) differs from a distance (paragraph [0028]) between the second reflection film (102b) and the semi-transmissive reflection film (112a & 112b).”
For convenience, the Examiner has reproduced below an annotated copy of Fig. 4 of Li, illustrating how the distance between 102a and 112a (i.e. “D1”; see annotated Fig. 4 below) “differs” from the distance (i.e. “D2”; see again top annotated Fig. 4 below) between 102b and 112b.

    PNG
    media_image1.png
    540
    775
    media_image1.png
    Greyscale

		Previously cited ¶ [0028] of Li teaches, inter alia: “the optical layers 114a and 114b with different thicknesses are respectively formed on the organic electro-luminescent medium layers 111a and 111b” [emphasis examiner’s].
Li further teaches:
“Since the wavelength difference between blue light and red light is larger than that between blue light and green light or red light and green light, cathodes with different thicknesses are required to provide red and blue light with high color purity and improve current efficiency [emphasis examiner’s]” (see ¶ [0004 & 21]), and
“[T]he optical layer 114b is employed to compensate the thickness of the transparent cathode 112b, having a thickness different from the optical layer 114a… [and the] thickness of the optical layer 114b may be adjusted according to the demands of the blue light organic electro-luminescent diode 116b as well as the optical layer 114a [emphasis examiner’s]” (see ¶ [0026])
The Examiner further notes that ¶ [0004] of Li provides substantially identical teaching to ¶ [0065] of Applicant’s Specification, which discloses “[t]he thicknesses of the cathode electrode is set such that the film thickness satisfies the resonance condition 5 corresponding to the pixel color…”  Although Li might not explicitly teach that organic layers 111a and 111b have identical thicknesses, Li also does not teach that 111a and 111b may have different thickness.
Furthermore, regarding the use of drawings as prior art, the MPEP states: 
“drawings and pictures can anticipate claims if they clearly show the structure which is claimed” and 
“drawings must be evaluated for what they would reasonably disclose and suggest to one of ordinary skill in the art” (see MPEP § 2125).
Accordingly, the Examiner maintains that one of ordinary skill in the art would reasonably interpret Li as teaching the limitation “wherein a distance between the first reflection film (102a) and the semi-transmissive reflection film (112a & 112b) differs from a distance between the second reflection film (102b) and the semi-transmissive reflection film (112a & 112b)” for the following reasons:
(1) Figure 4 of Li (as annotated above) clearly shows that the corresponding “distances” D1 & D2 are different, because the respective layer thicknesses of 114a & 114b are different,
(2) If these distances D1 & D2 were not different, then Li certainly could have either illustrated that or disclosed it explicitly.  However, not only does Li not teach that D1 & D2 are identical, Fig. 4 of Li unmistakably contradicts this prospect by depicting that D1 is greater than D2 (see again annotated Fig. 4 supra),
(3) Li explicitly discloses in ¶ [0028] that the respective layer thicknesses of 114a & 114b are different, which explains to one skilled in the art why Fig. 4 of Li shows a marked difference between distances D1 & D2 (see again annotated Fig. 4 supra), and
(4) Because Applicant’s disclosure in their ¶ [0065] that “[t]he thicknesses of the cathode electrode is set such that the film thickness satisfies the resonance condition 5 corresponding to the pixel color…” is substantially identical in operation to Li’s ¶ [0004], teaching that “[s]ince the wavelength difference between blue light and red light is larger… cathodes with different thicknesses are required to provide red and blue light with high color purity and improve current efficiency”, one of ordinary skill in the art would similarly interpret the complete disclosure of Li as suggesting that the corresponding distances D1 & D2 are different (see again annotated Fig. 4 above; see MPEP § 2112 for treatment of substantial identicality between the prior art and the examined application).

Unpersuasively, Applicant argues (see Remarks; pgs. 10-12) that Li cannot teach the limitation “wherein a distance between the first reflection film (102a) and the semi-transmissive reflection film (112a & 112b) differs from a distance between the second reflection film (102b) and the semi-transmissive reflection film (112a & 112b)”, because:
(1) drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue [emphasis examiner’s], and
(2) Li does not teach that Fig. 4 is drawn to scale.

Specifically, regarding Applicant’s first point (1):
The Examiner notes that the instant Claim 16 does not define any “precise proportions” of the elements – Claim 16 merely recites, in the most general of terms, that one distance “differs” from another difference.  Such a description is hardly “precise”, and Applicant might struggle considerably to argue otherwise.  Similarly, Claim 16 recites no “particular sizes” related to any structural limitations.  Finally, contrary to Applicant’s assessment, the Specification of prior art Li is far from “completely silent” on the issue of whether the corresponding distances D1 & D2 of Li “differ” from one another (see again annotated Fig. 4 above).  As previously expounded supra, ¶ [0028] of Li explicitly teaches that “the optical layers 114a and 114b with different thicknesses are respectively formed on the organic electro-luminescent medium layers 111a and 111b” [emphasis examiner’s].
Accordingly, Applicant’s first point (1) does not reasonably apply to the Examiner’s treatment of prior art Li, because Applicant’s Remarks have mischaracterized both the teachings of the prior art and the nature of Applicant’s claimed structural limitations.
	Regarding Applicant’s second point (2):
It is not necessary that Fig. 4 of Li be drawn to scale because, as identified supra, Applicant’s first point (1) materially mischaracterizes the limitations of Claim 16 and the disclosure of prior art Li.

Conclusion
In sum, the Examiner has considered but found unpersuasive all of Applicant’s arguments asserting the patentability of instantly amended Claim 16.  Consequently, the Examiner hereby maintains the prior-art rejections detailed in the final Office action mailed 07/12/2022.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432. The examiner can normally be reached M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew E. Gordon/Primary Examiner, Art Unit 2892